Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, line 11 the phrase “a robot hand axis which is attached to the distal robot arm and has several” is not clear what several items applicant meant to claims.  For the purpose of examination, “a robot hand axis which is attached to the distal robot arm and has several movable axes” as described in the applicant specification on page 3 is assumed.  
In claim 29, line 1, the phrase “the electrical cables” lacks proper antecedent basis.  For the purpose of examination, the phrase “the electrical lines” is assumed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 22-25 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inada et al (US 7,622,001).
As to claim 18, Inada et al discloses (see Fig 1) a coating robot for coating components having a robot base (5); a rotatable robot member (part 7 connected to swivel unit 6) mounted on the robot base and rotatable about a first axis (L) relative to the robot base (see column 4, lines 65-66); a proximal robot arm (11, 7) mounted on the rotatable robot member and pivotable relative to the rotatable robot member about a second axis (L1), the proximal robot arm having two arm parts (11,7) which are rotatable relative to each other about a third axis (L2) by means of a first bearing ring (see Fig 1, body structure with item 26) which is aligned substantially along the longitudinal axis of the proximal robot arm; a distal robot arm (12b) attached to the proximal robot arm and pivotable about a fourth axis relative to the proximal robot arm; a robot hand axis (13) which is attached to the distal robot arm and has several movable axes; a connecting flange (8) at the free end of the robot hand axis for connecting an application device (9); and at least one line arrangement (27) which is guided from the robot base to the connecting flange for the application device (9), 
As to claim 22, in Inada et al the first axis (L) and the third axis (L2) intersect.
Regarding claim 23, in Inada et al the rotatable robot member (part 7 with swivel 6) is connected to the robot base (5) by a second bearing ring (the entrance structure with item 23), and b) the line arrangement exits the robot base and is guided outside the second bearing ring (the structure with item 23) and outside the robot base (5) to the rotatable robot member.
As to claim 24, in Inada et al the rotatable robot member (part 7 with swivel 6) has two lateral holding arms, the proximal robot arm (11, 7) is pivotably mounted between the two holding arms of the rotatable robot member, and the line arrangement is guided from the robot base (5) from bottom to top between the two holding arms of the rotatable robot member and enters the proximal robot arm there (see Fig 1).
Regarding claim 25, Inada et al discloses the line arrangement leaves the proximal robot arm (11, 5) behind the first bearing ring again and is guided outside to the distal robot arm (12), and b) the line arrangement (27) is guided from the proximal robot arm into the distal robot arm (12) from the outside, and c) the line arrangement (27) is guided inside the distal robot arm (12) and the robot hand axis to the connecting flange (8).
Regarding claim 33, in Inada et al the rotatable robot member is arranged at the top of the robot base (see Fig 11).
As to claim 34, in Inada et al the rotatable robot member is arranged on the underside of the robot base (see Fig 2).

As to claim 36, in Inada et al, the first axis (L) is substantially perpendicular or substantially horizontal, the second axis (L1) is substantially horizontal or vertical, and the third axis (L2) is or can be aligned substantially vertically or substantially horizontally. 
Regarding claim 37, in Inada et al the robot base is fixedly arranged (see column 11, lines49-50 for stationary base). 

Claim(s) 18, 26-28 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haniya et al (US 7,971,504).
As to claim 18, Haniya et al discloses (see Figs 1, 3 and 4) a robot capable of being used for coating components having a robot base (C0); a rotatable robot member (C1) mounted on the robot base and rotatable about a first axis (J1) relative to the robot base (C0); a proximal robot arm (C2) mounted on the rotatable robot member and pivotable relative to the rotatable robot member about a second axis (J2), the proximal robot arm having two arm parts (see Fig 1) which are rotatable relative to each other about a third axis (J3) by means of a first bearing ring (reducer 302) which is aligned substantially along the longitudinal axis of the proximal robot arm; a distal robot arm (C4) attached to the proximal robot arm and pivotable about a fourth axis (J4) relative to the proximal robot arm; a robot hand axis (C5) which is attached to the distal robot arm and has several movable axes (C6-C7); a connecting flange (reducer 702) at the free end of the robot hand axis for connecting an application device (end effector); and at 
As to claim 26, in Haniya et al the line arrangement (part of 15) intersects the second axis J2 (see Fig 1).
Regarding claims 27 and 28, in Haniya et al the line arrangement (linear body disposed within hollow hole 15) comprises electrical lines and fluid lines (see column 11, lines 8-12), wherein the fluid lines  comprises air lines.
As to claim 33, in Haniya et al the rotatable robot member is arranged at the top of the robot base (see Fig 3).

Claim(s) 18 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-201585469.
Regarding claim 18, JP’469 discloses a robot capable of being used for coating components having a robot base (20); a rotatable robot member (30) mounted on the robot base and rotatable about a first axis (J1) relative to the robot base; a proximal robot arm (40, 50) mounted on the rotatable robot member and pivotable relative to the rotatable robot member about a second axis (J2), the proximal robot arm having two arm parts (40, 50) which are rotatable relative to each other about a third axis(J3)  by means of a first bearing ring (36) which is aligned substantially along the longitudinal axis of the proximal robot arm; a distal robot arm (70) attached to the proximal robot arm and pivotable about a fourth axis (J4) relative to the proximal robot arm; a robot 
As to claim 33, in JP’469 the rotatable robot member is arranged at the top of the robot base (see Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haniya et al (US 7,971,504), JP-201585469 or Inada et al (US 7,622,001).
JP’469 teaches first and third axes running parallel, although specific distances and angle range are not taught in Haniya et al, JP’469 or Inada et al.  However, in using an articulated manipulator or robot for coating or other applications, it is known to arrange arm parts and axes or rotations at desired angles and distances as necessary to optimize the reach and flexibility of the robot within a particular application booth.  It would have been an obvious matter of design choice to arrange the arm parts and the axes as claimed, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Haniya et al (US 7,971,504) in view of EP 1,396,314A1.
Haniya et al lacks teaching the electrical cables comprise one earthing cable for application equipment and a sensor cable for sensing a sensor in the application device EP’314 teaches (see Abstract and Fig 3B) the electrical cables comprise one earthing cable for application equipment, and a sensor cable(C/S) for sensing a sensor in the application device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sensor cable or earthing cable through the line arrangement to easily ground the robot and detect the desired parameters. 
 
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Haniya et al (US 7,971,504) in view of Tealdi et al (US 2008/0223170A1).
Haniya et al teaches bearing rings between arm parts, but lacks teaching bushing for the electric cables or fluid lines.  However, the use of bushing arrangements of cables and of ducts is known in the art; for instance - as taught by Tealdi et al (see Fig 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include bushing for the electric cables or fluid lines to effectively guide the fluid lines and cables through the robot assembly. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Inada et al (US 7,622,001) in view of Herre et al (US 2011/0014371).
In Inada et al the painting robot base is fixedly arranged (see column 11, lines 49-50 for stationary base).  In using painting robot, it is known in the art to fixedly mount the base on a machine or on a traversing rail (see Herre et al, para [0078] and claim 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the base fixedly on a machine or movably on a traversing rail, since it is known to arrange the base so as taught by Herre et al(see para [0078] and claim 53).  

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Haniya et al (US 7,971,504) in view of Tamura et al  (US 2008/0258402A1) and Uehara et al (US 5,065,062).
.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Inada et al (US 7,622,001) in view of Herre et al (US 8,627,780 B2) and Clifford et al (US 7,650,852).
Inada et al lacks teaching one of a color changer, a dosing pump, coating agent valves and a high voltage generator mounted on the distal robot arm or inside the distal 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/